COLEMAN, Justice
(concurring).
In view of the importance of the question of the right of the legislature to con*718dition a trial on the issue of restoration of sanity on a finding of probable merit in a nonadversary proceeding, this concurring opinion has been prepared. Article 46.02, Sec. 3(c), does not deny a person duly found to be of unsound mind the right of a trial by jury on this question. It grants such a trial. This section provides that the head of the mental hospital to which the person has been committed may certify to the committing court at any time that he is of the opinion that such person is sane. In this event the judge of such court is required to empanel a jury to determine the issue of sanity. If the head of the mental hospital fails to make such a certificate within one year, such a person may seek a post-commitment determination of sanity by submitting such a request to the head of the institution. The matters which may be included in such request are not set out in the statute. It does not prohibit the inclusion of supporting affidavits.
On receipt of this request the head of the institution shall immediately cause the inmate to be examined by one or more staff physicians, and shall immediately certify to the committing court the inmate’s written request, the reports and findings “of any examining physicians,” and “his own findings, if any.”
The judge of the committing court shall immediately cause these documents to be filed by the clerk of the court, after which he “shall examine such written request and accompanying papers to determine if they reflect probable merit.” If he finds that they do not reflect probable merit, he must enter an order to that effect, which order is appealable to ascertain whether there was an abuse of discretion. If he finds that the papers reflect probable merit, he must provide a jury trial on the question of sanity. If he desires he may appoint disinterested qualifed experts to examine the inmate, and consider their reports, or hear their testimony, and he may require the institution to forward to the court all of the hospital records.
All of these proceedings are for the purpose of determining whether there is probable merit in the inmate’s contention that he has regained his sanity. A trial is directed in the event probable merit is shown. No cases from this, or any other jurisdiction, have been cited in which the validity of such a statutory procedure has been discussed. In thus restricting the right to a jury trial the legislature has not acted in an arbitrary or unreasonable manner.
It does not appear that a jury trial on the issue of restoration of sanity has been traditionally granted in the State of Texas or was allowed at the time of the adoption of the Constitution of this State. For many years such persons were merely ordered committed to an institution where they remained until the head of the institution ordered them released. In 1863, the Legislature of Texas, then a member of the Confederate States of America, enacted a law authorizing the courts to order one found to be insane, who had been charged with or convicted of crime, “conveyed to, and retained in, the State Lunatic Asylum until removed by order of the court, or the judge thereof, by which he was committed to the asylum. Provided, the person so committed to the asylum may be removed to the custody of the Sheriff of the County in which he is charged or convicted as aforesaid, by the order of any Judge of the District Court, or discharged upon the order of a Judge authorized to issue the writ of habeas corpus, as in other cases authorized by law.”
The emergency clause of an Act passed in 1937 reflects that Texas then had no laws authorizing the commitment to State institutions for the insane persons charged with crime found upon a trial to be either insane at the time of the commission of the offense or at the time of the trial of such person. General Laws of Texas, Acts of the 45th Legislature, 1937, Regular Session, Ch. 466, pp. 1172-1173. This deficiency was cured by the cited Act. A jury trial on the question of restoration of sani*719ty was also provided. It was conditioned, however, on the action of the superintendent of the hospital. The jury trial was to be ordered by the judge of the committing court when the superintendent certified to him that such a person had become sane. The more liberal provisions of our present statute demonstrate the concern of the people of Texas that those committed to institutions for the mentally ill be returned to society at the earliest time consistent with their own welfare and the welfare of the other citizens of the State. The procedure now provided will promote this goal in a fair and orderly manner.
In 1964, Article 932b, § 4, Texas Code Crim.Procedure, provided: “If the question of the sanity of a person under death sentence is raised and sufficient proof is shown to satisfy the judge of the convicting court * * * that reasonable doubt exists as to his sanity, the judge shall empanel a jury to determine whether the person is sane or insane. * * *” In Welch v. Beto, 355 F.2d 1016 (Court of Appeals, 5th Cir. 1966), the court said:
“The second thrust under this ‘due process’ question is whether the appellant was accorded due process under the Texas statutes. As stated above, the Texas law creates in petitioner a substantive right not to be executed while insane, even if such right is not contained in the due process clause of the Fourteenth Amendment. Appellant ‘is entitled to have procedural due process observed in the protection of these substantive rights even though substantive due process would not compel the rights to be given’. United States ex rel. Smith v. Baldi, 192 F.2d 540, 544 (3 Cir. 1951), aff’d 344 U. S. 561, 73 S.Ct. 391, 97 L.Ed. 549 (1953). Texas law looks to a jury to try this question of sanity where there is reasonable doubt as to such sanity. It is left to the judge of the convicting court to determine whether such reasonable doubt exists, and, although the trial judge is vested with considerable discretion in the matter, he is not given arbitrary power. If he acts in a fashion unsupported by the evidence, he has ceased to act judicially, and has denied the prisoner before him procedural due process.”
In considering the same question under the law of California, Mr. Justice Harlan, in a concurring opinion, has said: “ * * At the post-conviction stage of a capital case, it seems to me entirely proper for the State to condition a prisoner’s right to a sanity trial upon a preliminary determination by a responsible official that ‘good reason’ exists for the belief that the prisoner has become insane. * * * ” Caritativo v. People of State of California, 357 U.S. 549, 78 S.Ct. 1263, 2 L.Ed.2d 1531 (1958). See also People v. Shorts, 32 Cal.2d 502, 197 P.2d 330 (1948).
In Hysler v. State of Florida, 315 U.S. 411, 62 S.Ct. 688, 86 L.Ed. 932 (1942), the court said:
“In brief, a person in Florida who claims that his incarceration is due to ‘failure to observe that fundamental fairness essential to the very concept of justice’, Lisenba v. California, supra, 314 U.S. 219, 62 S.Ct. (280,) at page 290, 86 L.Ed. 166, even after his sentence has been duly affirmed by the highest court of the State, has full opportunity to have a jury pass on such a claim provided he first makes an adequate showing of the substantiality of his claim to the satisfaction of the Supreme Court of Florida. The decisions of that Court show that a naked allegation that a constitutional right has been invaded is not sufficient. A petitioner must ‘make a full disclosure of the specific facts relied on’, and not merely his conclusions ‘as to the nature and effect of such facts’. The proof must enable the appellate court to ‘ascertain whether, under settled principles pertaining to such writ, the facts alleged would afford, at least prima facie just ground for an application to the lower court for a writ of error coram nobis.’ Washington v. Florida, 92 Fla. 740, 749, 110 So. 259, 262; see Skipper v. Schumacher, 124 Fla. 384, 405-408, 169 So. *72058; Skipper v. Florida, 127 Fla. 553, 554, 555, 173 So. 692. * * *
“Such a state procedure of course meets the requirements of the Due Process Clause. Vindication of Constitutional rights under the Due Process Clause does not demand uniformity of procedure by the forty-eight States. Each State is free to devise its own way of securing essential justice in these situations. The Due Process Clause did not sterotype the means for ascertaining the truth of a claim that that which duly appears as the administration of intrinsic justice was such merely in form, that in fact it was a perversion of justice by the law officers of the state. Each State may decide for itself whether, after guilt has been determined by the ordinary processes of trial and affirmed on appeal, a later challenge to its essential justice must come in the first instance, or even in the last instance, before a bench of judges rather than before a jury.”
While these cases deal with post-conviction remedies of one previously convicted of crime, it would seem that they support the proposition that the State may place reasonable conditions on the right to a sanity trial of one who has previously been found to be of unsound mind at a jury trial.
I find no sound constitutional objection to the statute under attack. The more difficult question lies in the refusal of the trial judge to consider the physician’s reports filed for the first time in the committing court. It appears that the trial judge properly followed the procedure established by the law. The reports were not included in the request to the superintendent, and thus were not properly a part of the application certified to the court by the superintendent. If these reports are not considered it is clear that the trial court did not abuse its discretion in denying the application.
I concur in the decision to affirm the order of the trial court.